EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali M. Imam on 11/18/2021.
The application has been amended as follows: 
 (Currently Amended) An apparatus comprising: 
one or a plurality of memories; and 
circuitry which, in operation,
obtains flight state information regarding a flight state of a drone that flies in accordance with remote control performed using a controller, the drone being provided with a first light emitter and a second light emitter, 
determines, on the basis of the flight state information, a first direction in which the first light emitter emits light and a second direction in which the second light emitter emits light, 
controls the light emitters such that the first light emitter emits light in the first direction and the second light emitter emits light in the second 
first direction in which the first light emitter emits light, and 
obtains a direction of the controller relative to the drone, and determines the direction of the controller as the second direction in which the second light emitter emits light, wherein the second light emitter is different than the first light emitter, 
wherein the circuitry controls the first light emitter and the second light emitter such that emitted light towards the direction of the controller is different in blinking patterns of the same color than emitted light towards the wind direction.
2. (Currently Amended) An apparatus comprising: 
one or a plurality of memories; and 
circuitry which, in operation, 
obtains flight state information regarding a flight state of a drone that flies in accordance with remote control performed using a controller, the drone being provided with a first light emitter and a second light emitter, 
determines, on the basis of the flight state information, a first direction in which the first light emitter emits light and a second direction in which the second light emitter emits light, 
controls the light emitters such that the first light emitter emits light in the first direction and the second light emitter emits light in the second 
first light emitter to emit light in a direction of a central axis of the drone during flight and first direction in which the first light emitter emits light, and 
second light emitter such that the second light emitter emits light in, wherein the second light emitter is different than the first light emitter;
wherein the circuitry controls the first light emitter and the second light emitter such that emitted light in the upward direction of the central axis and emitted light in the gravity direction are different in blinking patterns of the same color.

3. (Currently Amended) The apparatus according to Claim 2, the direction in which the first light emitter emits light and the gravity direction indicated by the gravity information as [[a]]the direction in which the second light emitter emits light, and controls the first and second light emitters such that the first light emitter emits light in the upward direction of the central axis and the second light emitter emits light in the gravity direction.
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed the circuitry controls the first light emitter and the second light emitter such that emitted light towards the direction of the controller is different in blinking patterns of the same color than emitted light towards the wind direction.
As to claims 2-3, the prior art fails to disclose or suggest alone or in combination as claimed the circuitry controls the first light emitter and the second light emitter such that emitted light in the upward direction of the central axis and emitted light in the gravity direction are different in blinking patterns of the same color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661